

117 HR 4809 IH: Patient Access to ESRD New Innovative Devices Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4809IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve access to innovative new medical devices furnished to individuals with end stage renal disease under part B of the Medicare program by establishing a new device add-on payment adjustment under such part.1.Short titleThis Act may be cited as the Patient Access to ESRD New Innovative Devices Act.2.FindingsCongress finds the following:(1)There are approximately 400,000 Medicare beneficiaries with end-stage renal disease, making up 1 percent of the Medicare population but accounting for approximately 7 percent of all Medicare spending.(2)Expected remaining lifetime for dialysis patients under 80 years old is one-third as long as their counterparts without ESRD, and for dialysis patients over 80 years old, it is one-half as long as that of their counterparts without ESRD.(3)On average, hemodialysis patients are hospitalized nearly twice per year and about 30 percent have an unplanned rehospitalization within the 30 days following discharge, contributing to high costs for treating ESRD Medicare beneficiaries.(4)There is a lack of innovative new devices for ESRD Medicare beneficiaries, in part because of the lack of reimbursement incentives for novel devices.3.Temporary add-on payment for new medical devices to diagnose, treat, or manage end stage renal diseaseThe Secretary of Health and Human Services shall provide—(1)a three-year temporary add-on payment adjustment (as described in section 413.236(d) of title 42, Code of Federal Regulations) for a new medical device approved by the Food and Drug Administration under section 513(f)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360c) on or after January 1, 2020, and furnished to an individual entitled to benefits under part B of title XVIII of the Social Security Act for the diagnosis, treatment, or management of end stage renal disease; and(2)for the adjustment under paragraph (1) to be implemented in a nonbudget neutral manner under subparagraph (D)(iv) of section 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)(D)(iv)).